              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                CRIMINAL CASE NO. 3:03-cr-00131-MR


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )             ORDER
                                 )
BROOKS TYRONE CHAMBERS,          )
                                 )
                   Defendant.    )
________________________________ )

       THIS MATTER is before the Court on remand from the United States

Court of Appeals for the Fourth Circuit and the Defendant’s Unopposed

Motion for Expedited Reduction of Sentence under the First Step Act [Doc.

78].

I.     BACKGROUND

       Between 1997 and 2003, the Defendant bought and sold large

quantities of crack cocaine in Charlotte, North Carolina.          [Doc. 52:

Presentence Report (“PSR”) at ¶¶ 9-14]. Between February and March of

1997 alone, the Defendant bought two kilograms of crack cocaine for $1,000

per ounce. [Id. at ¶ 13].




         Case 3:03-cr-00131-MR Document 80 Filed 07/17/20 Page 1 of 7
      In July 2003, the Defendant pled guilty pursuant to a written plea

agreement to one count of conspiring to possess with intent to distribute 50

grams or more of cocaine base, in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A) [Doc. 4: Bill of Information; Doc. 5: Plea Agreement]. In the

Plea Agreement, the parties agreed to make a joint recommendation to the

Court that the offense involved at least 50 grams but less than 150 grams of

cocaine base. [Doc. 5: Plea Agreement at ¶ 3(a); Doc. 65: Supp. PSR at 1].

Based on that drug weight and the Government’s filing of a Section 851

Notice of the Defendant’s three prior felony drug-trafficking convictions, the

Defendant faced a mandatory sentence of life imprisonment. [See Doc. 4:

Section 851 Notice; Doc. 52: PSR at ¶ 59].

      At sentencing in June 2005, the Government withdrew its reliance on

two of the Defendant’s three prior felony drug-trafficking convictions, thereby

reducing the statutory sentencing range from mandatory life to 20 years to

life. The Court1 determined that the Defendant was a career offender based

on his prior North Carolina convictions for one count of selling or delivering

cocaine and two counts of possessing with intent to manufacture sell and

deliver cocaine. [Doc. 52: PSR at ¶ 27]. Based on a total offense level (TOL)


1The Defendant was originally sentenced by the Honorable Richard L. Voorhees, United
States District Judge. This case was subsequently reassigned to the undersigned.

                                         2

         Case 3:03-cr-00131-MR Document 80 Filed 07/17/20 Page 2 of 7
of 342 and a criminal history category (CHC) of VI, the advisory guidelines

range was 262 to 327 months’ imprisonment. [PSR: Doc. 52 at ¶ 60]. The

Court sentenced the Defendant to 262 months’ imprisonment, the low-end

of the career-offender guideline range and imposed a term of 10 years of

supervised release. [Doc. 21].

      The Defendant moved for relief under the First Step Act of 2018. [Doc.

68]. The Court found that the Defendant was eligible for a reduced sentence

under the First Step Act but left in place his 262-month sentence after

determining that he remained subject to a Guidelines range of 262 to 327

months under the career offender guideline. The Court further concluded

that it lacked authority under the First Step Act to correct an error in the

application of the career offender enhancement under United States v.

Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc). [Doc. 72].

      On appeal, the Fourth Circuit held that the career-offender error in this

case “must be corrected in a First Step Act resentencing.” United States v.

Chambers, 956 F.3d 667, 668 (4th Cir. 2020). Additionally, the Fourth Circuit

held “that the § 3553(a) sentencing factors apply in the § 404(b) resentencing

context.” Id. at 674. Thus, after correctly calculating the now-applicable


2This TOL was based in part on the Defendant’s classification as a career offender under
U.S.S.G. § 4B1.1, which assigned the Defendant an adjusted offense level of 37 because
his drug trafficking offense was punishable by a maximum sentence of life in prison.
                                           3

         Case 3:03-cr-00131-MR Document 80 Filed 07/17/20 Page 3 of 7
guidelines range, the court “must apply” the Section 3553(a) factors in

arriving at an appropriate sentence. Id. On July 8, 2020, the Fourth Circuit

denied the government’s petition for en banc rehearing.

      The Defendant now renews his motion for a reduction of sentence

under the First Step Act. [Doc. 78]. The Government consents to the relief

requested and to a reduced sentence of time served. [Id.].

II.   DISCUSSION

      On August 3, 2010, the Fair Sentencing Act of 2010, Pub. L. 111-220,

went into effect. Section 2 of the Act increased the quantity of cocaine base

required to trigger the enhanced penalties of Section 841. Specifically, it

raised the (b)(1)(A) threshold from “50 grams” to “280 grams” and the

(b)(1)(B) threshold from “5 grams” to “28 grams.” Section 3 eliminated the

mandatory minimum for simple possession of cocaine base under 21 U.S.C.

§ 844(a). Congress did not apply these changes retroactively to defendants

sentenced before the Act’s passage. Accordingly, the Defendant could not

obtain relief under the Fair Sentencing Act.

      On December 21, 2018, the President signed into law the First Step

Act of 2018, Pub. L. 115-391. Section 404 of the Act gives retroactive effect

to the changes made by Sections 2 and 3 of the Fair Sentencing Act of 2010.

Section 404(a) defines a “covered offense” as “a violation of a Federal

                                      4

        Case 3:03-cr-00131-MR Document 80 Filed 07/17/20 Page 4 of 7
criminal statute, the statutory penalties for which were modified by Section 2

or 3 of the Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372),

that was committed before August 3, 2010.” Section 404(b) then provides

that “[a] court that imposed a sentence for a covered offense may . . . impose

a reduced sentence as if Section 2 or 3 of the Fair Sentencing Act of 2010

(Public Law 111-220; 124 Stat. 2372) were in effect at the time the covered

offense was committed.”

      The Defendant is eligible for relief under the First Step Act because he

was convicted of a “covered offense” under Section 404(a)’s definition. See

United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019). His offense was

committed before August 3, 2010; he was subjected to the enhanced

statutory penalties under § 841(b)(1)(A); and those statutory penalties were

“modified by Section 2 . . . of the Fair Sentencing Act.”        Further, the

Defendant’s sentence has not been previously reduced by the operation of

Sections 2 or 3 of the Fair Sentencing Act of 2010, and no previous motion

has been made by the Defendant pursuant to Section 404 of the First Step

Act of 2018.

      Based on the Fourth Circuit’s decision, the Court is now called upon to

retroactively apply the 2011 Simmons decision to the Defendant’s 2003

conviction.    As a result, the Defendant has only one career offender

                                      5

        Case 3:03-cr-00131-MR Document 80 Filed 07/17/20 Page 5 of 7
predicate, rather than two. [See Doc. 52: PSR at 7]. Thus, for the purposes

of this calculation, the Defendant no longer carries a career offender

designation. Based thereon, the Defendant asserts that he faces a total

offense level no higher than 233 and a criminal history category of III. That

combination would yield an advisory Guidelines range of 57 to 71 months.

However, the application of U.S.S.G. § 5G1.1(b) increases the Guidelines

range to 120 months—equal to the now-applicable statutory minimum.

      In light of the fact that the Defendant is no longer to be considered as

a career offender and for the reasons set forth in the Defendant’s previous

motion [see Doc. 68], the Court finds that the Section 3553(a) factors—

including, but not limited to, evidence of post-sentencing rehabilitation4—

support a sentence of time served. As of July 2019, he had a total of 185

months of BOP credited time, well in excess of the now-applicable

Guidelines range. [See id. at 2].



3 While the Defendant’s counsel represents that the Government does not oppose the
relief sought, there is no indication in the record that the Government agrees with the
Defendant’s calculation total offense level. The Presentence Report states that “discovery
shows that the defendant was involved in over 1.5 kilograms of cocaine base….” [Doc.
52: PSR at ¶ 14]. That would yield a total offense level of 29 rather than 23. This
difference, however, is immaterial to the determination made herein, because that would
still yield a Guidelines range allowing for the relief that the Defendant seeks.
4The Court notes that the Supplemental Presentence Report indicates that the Defendant
has received some minor disciplinary actions while in custody. [See Doc. 70: Supp. PSR
at 2-3]. The Defendant, however, has also successfully completed numerous educational
programs and work assignments. [Id. at 3].
                                            6

         Case 3:03-cr-00131-MR Document 80 Filed 07/17/20 Page 6 of 7
      Based on the entire record of the case, including the Defendant’s

disciplinary record with the BOP, the Court in its discretion reduces the

Defendant’s sentence to a period of time served plus ten (10) days. The

Defendant’s term of supervised release shall be reduced to a period of five

(5) years.

      IT IS, THEREFORE, ORDERED that the Defendant’s Unopposed

Motion for Expedited Reduction of Sentence under the First Step Act [Doc.

78] is GRANTED, and the Defendant’s sentence is hereby reduced to Time

Served plus ten (10) days and the term of supervised release is hereby

reduced to a term of five (5) years. All other terms and conditions of the

Defendant’s Judgment [Doc. 21] shall remain in full force and effect.

      The Clerk is respectfully directed to prepare an Amended Judgment in

accordance with this Order.

      The Clerk is further directed to provide copies of this Order to the

Defendant, counsel for the Defendant, the United States Attorney, the United

States Marshals Service, the United States Probation Office, and the United

States Bureau of Prisons.
                                Signed: July 17, 2020

      IT IS SO ORDERED.




                                        7

        Case 3:03-cr-00131-MR Document 80 Filed 07/17/20 Page 7 of 7
